Citation Nr: 0010185	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
stress fracture of the left tibia.

2.  Entitlement to an increased rating for residuals of a 
fracture of the C-6 facet, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Shawn B. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1987.  

By rating decision of August 1988, service connection was 
granted for residuals of a fracture of the C-6 facet and a 10 
percent evaluation was assigned, effective from August 1987.  
This appeal arises from an August 1993 rating decision by the 
Reno, Nevada RO, which denied an increased rating for 
residuals of a fracture of the C-6 facet.  This appeal also 
arises from an October 1994 rating decision by the Oakland, 
California RO, which granted service connection for residuals 
of a stress fracture of the left tibia and assigned a 
noncompensable evaluation, effective from April 1994.  

Subsequently, the veteran relocated and the Pittsburgh, 
Pennsylvania Regional Office (RO) is now handling the present 
case on appeal.  In October 1996, the rating for the 
veteran's cervical spine was increased from 10 percent to 20 
percent and the appeal was continued.  This case was before 
the Board in December 1997 and April 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran's residuals of a stress fracture of the left 
tibia is manifested by complaints of left ankle pain; 
clinical findings show no instability, no gross deformity and 
full range of motion.

3.  The veteran's residuals of a fracture of the C-6 facet is 
manifested by complaints of neck pain with radiation to the 
upper extremities; clinical findings include hypoesthesia, a 
reduction in sensation in both hands in the median nerve 
distribution and demonstrable muscle spasm.  Clinical 
findings show no more than severe disability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
stress fracture of the left tibia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5262, 5270, 5271 (1999).

2.  The criteria for a 40 percent rating for the veteran's 
service-connected residuals of a fracture of the C-6 facet 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from May 1984 to August 
1987.  Service medical records note that the veteran was in a 
motorcycle accident and fractured the left C-6 facet.  He 
complained of neck pain and numbness of the arms.  Service 
medical records also note the veteran's complaints of pain in 
the left lower leg.  X-rays were consistent with distal left 
tibial fracture.  Assessment was stress fracture of the left 
tibia.

In August 1988, the RO granted service connection for 
residuals of a fracture of the C-6 facet, evaluated as 10 
percent disabling.  In December 1992, the veteran submitted a 
claim for an increased rating for his service-connected 
cervical spine disability.

VA treatment records dated from 1992 to 1993 note that the 
veteran was seen on numerous occasions with various medical 
complaints.  A November 1992 outpatient treatment record 
notes the veteran's complaints of headaches, numbness in the 
upper extremities and back pain.  Examination revealed 
tenderness at the left base of the skull and tight 
paraspinous cervical muscles.  Assessment was probable nerve 
root compression.  VA hospitalization reports dated in 
December 1992 note that the veteran was admitted with 
psychiatric complaints.  The veteran's history of cervical 
spine injury during service and complaints of cervical 
pathology were also noted.  Examination of the back revealed 
full range of motion without gross deformity or 
costovertebral angle tenderness.  Diagnoses at discharge 
included status post cervical subluxation.  A January 1993 
MRI of the cervical spine revealed broad-based herniation of 
the 4-5 disk with indentation on the cord and bulging of the 
6-7 disk.  

Treatment records from Jackson County Health and Human 
Services dated from December 1992 to January 1993 note the 
veteran was seen for psychiatric problems.  The veteran's 
complaints of back pain were also noted.

By rating decision dated in August 1993, the RO denied the 
veteran's claim for an increased rating for residuals of a 
fracture of the C-6 facet.  The veteran appealed.

In April 1994, the veteran submitted a claim for service 
connection for residuals of a stress fracture of the left 
tibia.  

VA outpatient treatment records dated in 1994 note that the 
veteran was seen on several occasions with various 
complaints.  A January 1994 outpatient treatment record notes 
that the veteran was seen with complaints of a painful left 
knee.  The veteran indicated that he "cracked" his left 
knee on a door six weeks ago.  Diagnosis was left knee pain.  
The veteran failed to report for a scheduled MRI.  Treatment 
records dated in April 1994 note the veteran's history of 
left leg injuries during service and a left knee injury in 
November 1993.  The veteran complained of increased pain in 
his left knee and left foot.  Examination of the left knee 
revealed full range of motion, but the veteran complained 
that the knee felt "tight."  Examination of the left foot 
revealed pain in the dorsum of the foot.  Examination of the 
left ankle revealed tenderness but no inflammation, valgus or 
instability.  Treatment records dated in April 1994 and May 
1994 note the veteran's complaints of chronic neck pain, 
radiating into the head, with recent exacerbation.  
Examination of the neck revealed slightly decreased range of 
motion with no spinal tenderness.  Assessment included 
cervical disease.  

A May 1994 medical report from General Assistance notes a 
diagnosis of cervical disc disease, current extent unknown.  
The veteran was released to modified work.

A June 1994 VA treatment record notes the veteran's history 
of left tibia/fibula fracture and left knee contusion.  
Examination revealed slight paresthesia over the left sural 
nerve distribution.

An August 1994 VA hospitalization report notes that the 
veteran underwent a left ankle arthroscopy after injuring his 
ankle while bicycling approximately four months earlier.  The 
veteran's history of a tibial and fibular stress fracture in 
service was also noted.  Diagnosis at discharge was 
synovitis, left ankle joint.

An October 1994 rating decision granted service connection 
for residuals of a stress fracture of the left tibia and 
assigned a noncompensable rating, effective April 1994.  In 
January 1995, communication was received from the veteran 
that was construed by the RO as expressing disagreement with 
the assigned rating.

A July 1995 EMG report from the Neurology Center of Lebanon 
notes findings of an abnormal left peroneal nerve, etiology 
unclear.

During an August 1995 personal hearing, the veteran testified 
that he has nerve damage associated with his service-
connected left tibia disability.  He stated that he was never 
given a cast for his left tibia during service, therefore it 
did not heal properly.  The veteran further testified that he 
has "never been able to get through any type of employment 
past part time, longer than three months" because of his 
service-connected cervical spine disability.  He stated that 
his neck pain prevents him from sleeping.

At the August 1995 personal hearing, the veteran submitted 
copies of service medical records, as well as VA and private 
treatment records dated from 1988 to 1995.  Many of these 
treatment records note treatment for disabilities not herein 
at issue; some of these treatment records are duplicative of 
those previously submitted.  In addition, a January 1993 MRI 
of the cervical spine from Washoe Professional Center 
revealed broad-based herniation of the 4-5 disk with 
indentation on the cord, and bulging of the 6-7 disk.  

A VA hospitalization report dated from June 1994 to July 1994 
notes that the veteran was admitted for psychiatric problems.  
Physical examination revealed chronic pain syndrome secondary 
to extensive back injuries.  The examiner stated that the 
veteran was considered unemployable at that time due to his 
orthopedic problems.  A July 1994 VA x-ray report notes no 
evidence of acute fracture or dislocation of the left ankle.  
The ankle mortise was intact, with no soft tissue swelling.  
A July 1994 VA MRI of the left ankle revealed fluid in the 
tendon sheath of the flexor hallucis longus, suggestive of 
tenosynovitis, and a small amount of inflammatory tissue at 
the medial aspect of the talonavicular joint, of unclear 
etiology.  

A June 1995 MRI report from Lebanon Magnetic Imaging notes 
the veteran's complaints of pain, numbness and tingling in 
both hands.  The veteran also complained of occasional 
difficulty moving his legs since a 1986 accident.  MRI 
revealed that the disc at C4-5 bulged slightly posteriorly 
but did not significantly narrow the spinal canal.  
Impression was normal cervical spine.  An August 1995 MRI of 
the cervical spine from Oak Street Imaging Center revealed 
degenerative disc changes at C4-5, with posterior bulging 
effacing the anterior cerebral spinal fluid space, and disc 
material appearing to abut the anterior aspect of the 
cervical spinal cord.  An August 1995 treatment record from 
Joseph M. Clark, M.D., notes findings of: moderate 
spondylosis at C6-7; and altered curvature and range of 
motion in flexion of the cervical spine consistent with 
muscle spasm.  An August 1995 VA outpatient treatment report 
notes findings of: development of left ankle synovitis, as 
noted on 1994 arthroscopy, probably resultant from initial 
ankle sprain occurring while on active duty; and incompetent 
superficial veins of the left calf with attendant 
intermittent swelling of the veins and resultant pain, 
probably resultant from tibial stress fracture occurring 
while on active duty.

A March 1996 VA examination report notes the veteran's 
complaints of severe pain in the cervical spine, with 
radiation to the left upper and left lower extremities.  He 
complained of constant numbness and paresthesia.  Examination 
of the cervical spine revealed the following range of motion: 
flexion to 20 degrees; dorsiflexion to about 0 degrees; 
lateral flexion to 10 degrees bilaterally; and rotation to 45 
degrees bilaterally.  There was tenderness upon percussion of 
the spinous process of the cervical spine.  Spasms of the 
paravertebral muscles were noted.  Examination of the spine 
revealed no postural abnormalities, and no fixed deformities.  
X-rays of the cervical spine  revealed: straightening of 
normal cervical lordosis, compatible with paravertebral 
muscle spasm; spondylosis involving C5 through C7; and 
discogenic disease involving the C6-7 level, with 
encroachment bilaterally of the neural foramina.  Sensory 
examination revealed hypoesthesia with lack of vibratory 
sensation in the left upper and left lower extremities.  

The veteran also complained that his peroneal nerve was 
injured when he injured his left ankle during service.  
Examination of the left ankle revealed full range of motion 
with some discomfort on extreme dorsiflexion.  There was pain 
along the medial malleolus region.  Skin color, temperature 
and pedal pulses were within normal limits.  There was no 
evidence of gross deformity.  The veteran's gait was very 
hesitant.  Assessment included history of injury of the 
cervical spine, with residual spondylosis and discogenic 
disease, and history of injury of the left ankle.

VA treatment records dated in 1996 note that the veteran was 
seen on several occasions with various complaints, including 
neck and left leg pain.  Impression included fibromyalgia, 
degenerative disc disease, degenerative joint disease, 
spondylosis, and straightening of the normal cervical 
lordosis compatible with paravertebral muscle spasm.

Based on the above findings, the rating for the veteran's 
cervical spine disability was increased from 10 percent to 20 
percent in October 1996.  Thereafter, the veteran continued 
his appeal.

By rating decision dated in November 1996, the RO denied 
service connection for nerve damage of the left lower 
extremity and a back disability.  The veteran did not appeal.

A March 1997 VA neurological examination report notes the 
veteran's complaints of chronic neck pain with restriction of 
mobility and persistent ankle pain.  Upon examination, the 
veteran was ambulatory with a cane.  The range of motion of 
the cervical spine was forward flexion to 30 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees on the 
right and 30 degrees on the left, and rotation to 30 degrees 
on the right and 45 degrees on the left.  Neurological 
examination revealed no muscle atrophy and mild left foot 
drop.  Sensory examination revealed reduction of sensation in 
the median nerve distribution of the right hand and over the 
dorsum of the left foot.  Diagnoses included: history of 
injury to cervical spine-probable facet fracture of C-6, 
residuals of this injury being post-traumatic arthritis with 
cervical spondylosis, chronic pain and restriction of range 
of motion, due to a motorcycle accident during service; and 
history of fracture of left distal tibia at ankle level, 
status post arthroscopic surgery, residuals being chronic 
pain and distal peroneal neuropathy with decreased sensation 
and minimal weakness of the extension of the toes.

A March 1997 VA orthopedic examination report notes the 
veteran's complaints of pain everywhere in his body.  The 
veteran indicated that he has had 19 different jobs since 
1988 and was currently unemployed.  Upon examination, both 
sides of the neck were tender to superficial palpation.  
Range of motion of the cervical spine was painfully 
restricted.  Examination of the left ankle revealed no 
deformity.  There was tenderness on the upper aspect of the 
left ankle, laterally, but no acute inflammatory change.  In 
addition, there was some weakness of the dorsiflexors of the 
toes and foot on the left when compared with the right.  
Diagnoses included status post cervical subluxation of the 
cervical spine with degenerative changes of the cervical 
spine and status post stress fracture of the left ankle with 
chronic pain.  The examiner opined that the condition of the 
neck was "unrelated to any service connection" and that the 
condition of the ankle was related to at least two ankle 
injuries in service.

After reviewing the aforementioned evidence in December 1997, 
the Board remanded the case to the RO for additional 
development, including VA examinations by specialists in 
orthopedics and neurology.  In finding further examination 
necessary, the Board referenced the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the Court held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
functional loss of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  The Board also 
instructed the RO to request the names and addresses of all 
health care providers where the veteran received treatment 
for his service- connected cervical spine and left lower leg 
disabilities.

In response to the RO's January 1998 request for medical 
records, the veteran submitted treatment reports from Holy 
Family Regional Health System dated in April 1998.  MRI of 
the cervical spine revealed minimal degree of broad-based 
protrusion C4-5 without lateralization or spinal stenosis.  
X-rays of the cervical spine revealed mild disc space 
narrowing C6-7 with associated spur formation.

An April 1998 VA examination report notes the veteran's 
complaints of chronic neck pain with restriction of mobility 
and chronic headaches.  The veteran also reported numbness in 
both upper extremities.  Upon examination, range of motion of 
the cervical spine was flexion to 35 degrees, extension to 15 
degrees, and lateral flexion to 30 degrees bilaterally.  The 
cranial nerves II-XII were intact.  No muscle atrophies were 
noted in the upper extremities.  Muscle strength appeared 
symmetrical without any weakness in the upper extremities.  
The examination report also notes the veteran's complaints of 
weakness in the left foot and pain in the left ankle since 
service.  Sensory examination revealed reduction of sensation 
in both hands, which was confirmed as carpal tunnel syndrome.  
Examination of the left leg revealed an obvious atrophy of 
the extensor digitorum brevis in the left foot and minimal 
weakness of extension of the toes.  In addition, the left 
calf circumference was about one inch less than the right 
calf.  Sensory examination revealed some reduction of 
sensation over the dorsum of the left foot.  Diagnoses 
included: residuals of cervical spine fracture, to include 
post-traumatic arthritis, cervical spondylosis, restriction 
of mobility and C7 nerve root lesion; distal peroneal nerve 
palsy in the left foot with atrophy of the extensor digitorum 
brevis and weakness of the extensors of the toe with minimal 
foot drop, not requiring a brace or other assistance for 
ambulating; and bilateral carpal tunnel syndrome, unrelated 
to residuals of cervical spine fracture.

After reviewing the aforementioned evidence in April 1999, 
the Board remanded the case to the RO for additional 
development, including VA examinations by specialists in 
orthopedics and neurology if the most recent VA examination 
was not found to comply with the requirements of DeLuca.  The 
Board also instructed the RO to request the names and 
addresses of all health care providers where the veteran 
received treatment for his cervical spine disability and left 
leg disability in recent years, and to obtain the records 
pertinent to the veteran's receipt of Social Security 
benefits.

In July and August 1999, the RO also obtained medical records 
relied upon by the Social Security Administration (SSA) in 
its July 1997 decision in favor of the veteran.  Records 
pertaining to the veteran's service-connected cervical spine 
and left tibia-including service medical records, VA 
treatment reports and private treatment records-are 
essentially duplicative of evidence previously submitted.  
Other records pertain to disabilities other than the 
veteran's service-connected cervical spine and left tibia 
disabilities.  SSA rated the veteran as disabled, with 
disorders of the back noted as his primary disability and 
affective disorder noted as his secondary disability.

The evidence of record notes that the RO scheduled the 
veteran to undergo the VA examination referenced in the 
Board's Remand in October 1999; however, the veteran called 
and requested that the examination be canceled.  

In a letter dated in December 1999, the veteran's attorney 
stated that it was the veteran's intention to waive RO 
consideration of the additional evidence submitted since the 
1998 supplemental statement of the case and asked that the 
case be forwarded to the Board for consideration.

Analysis

The veteran contends that his service-connected left tibia 
disability and cervical spine disability are more disabling 
than currently evaluated.  Initially, the Board finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, he has submitted claims that 
are plausible, and, therefore, capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Left Tibia

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  In this regard, 
the Board notes that while the RO has attempted to obtain a 
current examination of the appellant in October 1999, he 
failed to report for this examination.  The Board further 
notes that 38 C.F.R. § 3.655(b) provides that "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of the record."  
Accordingly, the Board will adjudicate the appellant's claim 
based on the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned noncompensable rating under 
Diagnostic Code 5262, impairment of tibia and fibula.  Under 
the applicable criteria, a 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent evaluation is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation requires malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent evaluation requires nonunion of the tibia and fibula, 
with loose motion, and requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  It is noted that dorsiflexion of the 
ankle to 20 degrees is considered full and plantar flexion to 
45 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
II.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the Board finds that the requirements for a 
compensable evaluation under Diagnostic Code 5262 have not 
been met.  Malunion of the tibia and fibula with slight knee 
or ankle disability has not been demonstrated.  X-rays of the 
left lower extremity have consistently revealed no evidence 
of fracture or dislocation.  The physical examinations of 
record reflect a full range of motion for the left ankle and 
no complaints related to the left knee.

The Board must consider other diagnostic codes under which 
the veteran's disability might be rated.  A diagnostic code 
relating to disabilities of the ankle that would provide for 
a higher rating is that for limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  
Again, it is noted that dorsiflexion of the ankle to 20 
degrees is considered full and plantar flexion to 45 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II.  
Examination reports and treatment records, including a March 
VA examination report, showed full range of motion in the 
left ankle, not the moderate limitation of motion necessary 
to warrant a higher rating.  Therefore, the veteran is not 
entitled to a higher rating under Code 5271.

The veteran has specifically alleged pain as being the 
significant symptom he experiences.  In DeLuca, supra, the 
Court pointed out that examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  In this regard, the Board notes that the VA 
examinations of record had overlooked the manner of rating 
the veteran's pain as mandated by DeLuca.  Specific 
conclusions as to how the alleged pain affected function were 
not made at the VA examinations.  In light of the failings of 
the examinations currently of record, another examination was 
required.  This was attempted in October 1999, but the 
veteran did not report for this scheduled examination.

After reviewing the evidence of record, the Board has 
considered the effect of pain in rating the veteran's 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
discomfort and pain are not reflective of a higher rating.  
Significantly disabling pain due to the service-connected 
left tibia disability was not objectively verified in the 
treatment reports and VA examinations of record.  In other 
words, the pain complaints were not supported by adequate 
pathology as set forth in § 4.40.  Even at its worst, the 
veteran's left tibia disability would not warrant a 
compensable rating.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his left tibia disability, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.

Cervical Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5285, residuals of fracture of a 
vertebra.  The residuals of fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Code 5285.

Applicable regulation provides that the veteran's cervical 
spine disability may be rated on the basis of limitation of 
motion under Diagnostic Code 5290.  A 10 percent rating is 
warranted when there is slight limitation of cervical spine 
motion.  A 20 percent rating is warranted when there is 
moderate limitation of cervical spine motion.  A 30 percent 
rating is warranted when there is severe limitation of 
cervical spine motion.  Id.

The Board has considered other diagnostic codes under which 
the veteran's disability might be rated.  A diagnostic code 
relating to disabilities of the cervical spine that would 
provide for a higher rating is that for ankylosis of the 
cervical spine, Diagnostic Code 5287.  Under Diagnostic Code 
5287, favorable ankylosis of the cervical spine warrants a 30 
percent rating and unfavorable ankylosis of the cervical 
spine warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  Alternatively, the veteran's 
neck disability may be rated, by analogy, based on the 
severity of intervertebral disc syndrome.  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The Board finds that the veteran's service-connected neck 
disability is most appropriately rated under Code 5293, 
intervertebral disc syndrome.  Recent treatment records and 
VA examination reports note the veteran's complaints of neck 
pain with radiation to the upper extremities; clinical 
findings included hypoesthesia, a reduction in sensation in 
both hands in the median nerve distribution and demonstrable 
muscle spasm.  These findings are consistent with severe 
intervertebral disc syndrome under Code 5293.

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  In 
this case, the Board notes that while the veteran has 
complained of cervical pain, and there is evidence of 
functional loss (manifested by limitation of motion) due to 
his cervical disability, the evidence of record is negative 
for any objective showing of significant increased functional 
impairment due to those reports of pain.  In addition, the 
veteran has not reported any flare-ups or exacerbations.  
Under such circumstances, it appears that the functional 
limitations imposed by the fracture residuals would be 
consistent with no more than severe disability, thereby 
warranting no more than a 40 percent rating.

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of the persistent symptoms that would be required 
for a finding of pronounced disability.  Accordingly, the 
requirements for a 60 percent rating under Code 5293 have not 
been met.

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7 and giving the veteran the 
benefit of the doubt, the extent of neck disability more 
nearly approximates the criteria required for a 40 percent 
evaluation.  Therefore, the Board finds that an increase to a 
40 percent evaluation for the veteran's service-connected 
residuals of a fracture of the C-6 facet is warranted.



ORDER

Entitlement to a compensable rating for residuals of a stress 
fracture of the left tibia is denied.

Entitlement to an increased rating to 40 percent for 
residuals of a fracture of the C-6 facet is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


